DETAILED ACTION
Claims 1-12 are pending before the Office for review.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BRANDER et al (U.S. Patent 8,105,820).
With regards to claim 1, Brander renders obvious a method of making a supported lipid bilayer comprising: disposing a first layer (Cr, Si3N4) of known thickness on a first side of a planar support body (silicon body) (Figure 3a); masking (PMMA) the first layer to form an array of dry etch zones (Figure 3a-3c); dry etching the dry etch zones to form an array of apertures (Figure 3d-3e); masking a second side of the planar support body to form an etch region aligned with the array of apertures (Figure 3a lower Si3N4); wet etching the etch region on the second side of the planar support body to expose a surface of the first layer (Figure 3f-3g); dry etching the exposed surface of the first later to a depth overlapping the apertures so that apertures of the array provide fluid communication across the first layer (Figure 3g-3h) (Col. 8 lines 34-67); and disposing the lipid bilayer on a surface of the first layer on a  side opposite the planar support body which encompasses the array of apertures (Figure 1 discloses depositing lipid bilayer 4) (Col. 6 lines 39-67, Col. 7 lines 1-55).
Brander does not explicitly disclose dry etching the dry etch zones to form an array of apertures extending into by not through the first layer.
However Brander discloses depositing a layer of chromium and silicon nitride on the surface of a silicon substrate and below a masking layer of PMMA wherein the upper chromium layer is first etch and the silicon nitride layer is subsequently etch (Col. 8 lines 34-67) rendering obvious dry etching the dry etch zones to form an array of 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Brander to include the etching as rendered obvious by the general teaches of Brander because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the not extending through the first layer as rendered obvious by the embodiment of Brander. MPEP 2143D
With regards to claim 2, Brander renders obvious wherein said first layer is silicon nitride or silicon oxide and wherein said planar support body comprises silicon (Col. 8 lines 34-67 discloses a layer of silicon nitride and a body of silicon).
With regards to claim 4, Brander renders obvious a method of making a supported lipid bilayer comprising: disposing a first layer comprising silicon nitride(Cr, Si3N4) of known thickness on a first side of a planar body of silicon(silicon body) (Figure 3a); masking (PMMA) the silicon nitride to form an array of dry etch zones (Figure 3a-3c); dry etching the dry etch zones to form an array of apertures (Figure 3d-3e); masking a second side of the silicon to form an etch region aligned with the array of apertures (Figure 3a lower Si3N4); wet etching the etch region on the second side of the silicon to expose a surface of the first layer (Figure 3f-3g); dry etching the exposed surface of the first later to a depth overlapping the apertures so that apertures of the discloses depositing lipid bilayer 4) (Col. 6 lines 39-67, Col. 7 lines 1-55).
Brander does not explicitly disclose dry etching the dry etch zones to form an array of apertures extending into by not through the silicon nitride layer.
However Brander discloses depositing a layer of chromium and silicon nitride on the surface of a silicon substrate and below a masking layer of PMMA wherein the upper chromium layer is first etch into the silicon nitride layer wherein the silicon nitride layer is subsequently etch (Col. 8 lines 34-67) rendering obvious dry etching the dry etch zones to form an array of apertures extending into by not through the first layer. Furthermore Brander renders obvious each of Applicant’s claimed steps wherein the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.05(IV)(C).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Brander to include the etching as rendered obvious by the general teaches of Brander because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the not extending through the first layer as rendered obvious by the embodiment of Brander. MPEP 2143D
With regards to claim 7,
Disposing a first layer (Cr, Si3N4) of known thickness on a first side of a planar support body (silicon body) (Figure 3a); the first layer comprising a plurality of sublayers including a metal sub-layer (chromium) having an outer surface opposing of the planar support body (Figure 3a);  masking (PMMA) the first layer to form an array of dry etch zones (Figure 3a-3c); dry etching the dry etch zones to form an array of apertures (Figure 3d-3e); masking a second side of the planar support body to form an etch region aligned with the array of apertures (Figure 3a lower Si3N4); wet etching the etch region on the second side of the planar support body to expose a surface of the first layer (Figure 3f-3g); and dry etching the exposed surface of the first later to a depth overlapping the apertures so that apertures of the array provide fluid communication across the first layer (Figure 3g-3h) (Col. 8 lines 34-67).
Brander does not explicitly disclose dry etching the dry etch zones to form an array of apertures extending into by not through the first layer.
However Brander discloses depositing a layer of chromium and silicon nitride on the surface of a silicon substrate and below a masking layer of PMMA wherein the upper chromium layer is first etch and the silicon nitride layer is subsequently etch (Col. 8 lines 34-67) rendering obvious dry etching the dry etch zones to form an array of apertures extending into by not through the first layer. Furthermore Brander renders obvious each of Applicant’s claimed steps wherein the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.05(IV)(C).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Brander to include 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over BRANDER et al (U.S. Patent 8,105,820) in view of ROSENSTEIN et al (U.S. Patent Application Publication 2014/0048416)
With regards to claims 3 and 6, Brander renders obvious wherein an impedance is measured across the bilayer and wherein the nanopores are disposed over an area of 440 X400 um corresponding to 0.16mm2 having a dimeter of 125nm and the same distance from each other (Col. 7 lines 56-67 Col. 8 lines 1-28) rendering obvious wherein said array comprises from 9 to 10,000 apertures each having a cross sectional area of from 3 to 1.2 x104 nm2 and spaced regularly within an area less than 2cm2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Brander does not explicitly disclose wherein an impedance across said array after said deposition of said lipid bilayer is at least 1 Giga-ohm for at least 4 hours.
Rosenstein discloses a method of forming a supported lipid bilayer membranes wherein an impedance across said array after said deposition of said lipid bilayer is 1.4 GΩ-mm2 which renders obvious at least 1 Giga-ohm for at least 4 hours. In the case 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Brander to include the impedance as rendered obvious by Rosenstein because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired lipid bilayer using the impedance as rendered obvious by Rosenstein. MPEP 2143D

Claims 5, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BRANDER et al (U.S. Patent 8,105,820) in view of STRIEMER et al (U.S. Patent 8,518,276).
With regards to claim 5, Brander renders obvious the limitations of claim 4 as previously discussed.
However Brander does not explicitly disclose further including a step of washing said surface of silicon nitride prior to said step of disposing said lipid bilayer.
Striemer renders obvious a method of forming a nanoporous array comprising rising the wafers after etching the structure (Col. 19 lines 60-67) rendering obvious a step of washing said surface of silicon nitride prior to said step of disposing said lipid bilayer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Brander to include the 
With regards to claim 8, Brander renders obvious wherein the first layer comprises a sub-layer of silicon nitride on said support body and a sub-layer of a metal on the sub-layer of silicon nitride (Col. 8 lines 34-67).
Brander does not explicitly disclose a sublayer of aluminum on the sublayer of silicon nitride.
Striemer renders obvious a method of forming a nanoporous array comprising a metal layer wherein the metal layer comprises aluminum or chromium (Col. 12 lines 34-42). Brander as modified by Striemer renders obvious wherein the first layer comprises a sub-layer of silicon nitride on said support body and a sub-layer of a metal including chromium or aluminum on the sub-layer of silicon nitride (Brander Col. 8 lines 34-67, Striemer (Col. 12 lines 34-42).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Brander to include the aluminum layer as rendered obvious by Striemer because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired sublayer using the aluminum as rendered obvious by Striemer. MPEP 2143D
With regards to claim 9,
With regards to claim 10, the modified teachings of Brander renders obvious disposing the lipid bilayer on a surface of the first layer on a  side opposite the planar support body which encompasses the array of apertures (Figure 1 discloses depositing lipid bilayer 4) (Col. 6 lines 39-67, Col. 7 lines 1-55). 
With regards to claim 12, the modified teachings of Brander renders obvious further including a step of washing said surface of silicon nitride prior to said step of disposing said lipid bilayer (Striemer Col, 19 lines 60-67 discloses rinsing the wafer subsequent to etching).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BRANDER et al (U.S. Patent 8,105,820) in view of STRIEMER et al (U.S. Patent 8,518,276), as applied to claims 5, 8-10 and 12, in further view of ROSENSTEIN et al (U.S. Patent Application Publication 2014/0048416)
With regards to claim 11, the modified teachings of Brander renders obvious wherein an impedance is measured across the bilayer and wherein the nanopores are disposed over an area of 440 X400 um corresponding to 0.16mm2 having a dimeter of 125nm and the same distance from each other (Brander Col. 7 lines 56-67 Col. 8 lines 1-28) rendering obvious wherein said array comprises from 9 to 10,000 apertures each having a cross sectional area of from 3 to 1.2 x104 nm2 and spaced regularly within an area less than 2cm2
The modified teachings of Brander does not explicitly disclose wherein an impedance across said array after said deposition of said lipid bilayer is at least 1 Giga-ohm for at least 4 hours.
Rosenstein discloses a method of forming a supported lipid bilayer membranes wherein an impedance across said array after said deposition of said lipid bilayer is 1.4 GΩ-mm2 which renders obvious at least 1 Giga-ohm for at least 4 hours. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Brander to include the impedance as rendered obvious by Rosenstein because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired lipid bilayer using the impedance as rendered obvious by Rosenstein. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713